Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.

Response to Amendment
Applicant’s amendments and remarks, filed 15 March 2021, are acknowledged.  Applicant’s arguments have been fully considered.
The rejection(s) of claim(s) 1, 3-6, 8, 10-11, 13-16, 18, and 20-21 under 35 U.S.C. 112 is/are withdrawn in view of applicant’s arguments on page(s) 11 that claim amendments were filed 15 March 2021.

Status of Claims
Claim(s) 1, 3-6, 8, 11, 13-16, 18, and 21 is/are pending.  Claim(s) 10 and 20 has/have been cancelled, and claim(s) 2, 7, 9, 12, 17, and 19 was/were previously cancelled.  Claim(s) 1, 3, 5, 11, 13, 15, and 21 is/are currently amended.  Claim(s) 1, 3-6, 8, 11, 13-16, 18, and 21 is/are currently under examination.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) to the international application(s), PCT/US2017/040032 filed 29 June 2017, and the provisional application(s), 62/356,485 filed 29 June 2016, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 15 March 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Interpretation
Claim(s) 1, 11, and 21 recite(s) the limitation “a nominally significant behavioral correlation.”  The term “nominally significant” is considered defined by the claim(s) via the limitation “the nominally significant behavioral correlation is indicated by a p-value of less than 0.05.”

Reasons for Allowance
Claim(s) 1, 3-6, 8, 11, 13-16, 18, and 21 (renumbered 1-13 respectively) is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Morimoto et al. (US 2015/0272461) considered to be the closest prior art teaches determining, using a trained machine learning classification algorithm and a plurality of functional connections between brain locations in the fcMRI data associated with the first age, a neurobehavioral disorder diagnosis of ASD-positive for the human subject, wherein training the machine learning classification algorithm includes learning the plurality of functional connections used to determine the neurobehavioral disorder diagnosis using behaviorally-related functional connections and known diagnostic outcomes associated with a training data set, wherein each of the behaviorally-related functional connections is selected from functional connections within a feature space.  However, Morimoto is silent on the first age being a presymptomatic age under two years, the second age being two years or older, and the determination being “prior to a 

NPL by Wolff teaches that differences in structural white matter tract organization exist at a first age of 6 months, prompting for future work on determining a neurobehavioral disorder diagnosis of ASD-positive for the human subject prior to a clinical diagnosis of the human subject as ASD-positive at a second age greater than the first age, wherein the first age is under two years and the second age is two years or older.  However, Wolff is silent on using machine learning and fails to teach the brain imaging data being functional brain imaging data such as functional connectivity MRI data.

Wolff et al. Differences in White Matter Fiber Tract Development Present From 6 to 24 Months in Infants With Autism. Am. J. Psychiatry, June 2012 [retrieved on 15 July 2020], Vol. 169, pp. 589-600.  Retrieved from the Internet: <URL: https://ajp.psychiatry online.org/doi/full/10.1176/appi.ajp.2011.11091447> <DOI: 10.1176/appi.ajp.2011.110 91447>.

NPL by Jin teaches receiving brain imaging data for a human subject of a first age, wherein the brain imaging data includes structural white matter connectivity magnetic resonance imaging data, wherein the first age is six months, wherein the first age comprises an age at which the human subject is presymptomatic with respect to a neurobehavioral disorder, wherein the neurobehavioral disorder comprises autism spectrum disorder (ASD); and determining, using a trained machine learning classification algorithm and at least one connection between brain locations in the brain imaging data associated with the first age, a neurobehavioral disorder diagnosis of ASD-positive for the human subject prior to a clinical diagnosis of the human subject as ASD-positive at a second age greater than the first age, wherein training the machine learning classification algorithm includes learning the plurality of connections used to determine the neurobehavioral disorder diagnosis using behaviorally-related functional connections and known diagnostic outcomes associated with a training data set, wherein each of the connections has a nominally significant correlation with risk level of human subjects in the training data set assessed at 24 months of age, and wherein each of the connections is selected from a plurality of connections within a feature space.  However, Jin fails to teach the brain imaging data being functional brain imaging data such as functional connectivity MRI data.  Jin also teaches feature selection using a LASSO logistic regression, which appears to be a supervised feature selection that uses knowledge of known diagnostic labels/outcomes, and Jin is silent on behavioral correlation.

Jin, Yan et al. Identification of Infants at High-Risk for Autism Spectrum Disorder Using Multiparameter Multiscale White Matter Connectivity Networks [online]. Human Brain Mapping, 14 September 2015 [retrieved on 05 November 2020], Vol. 36, No. 12, pp. 4880-4896. Retrieved from the Internet: <URL: https://onlinelibrary.wiley.com/doi/full/ 10.1002/hbm.22957> <DOI: 10.1002/hbm.22957>.

NPL by Vergun teaches determining, using a trained linear support vector machine classifier and a plurality of functional connections between brain locations in the fcMRI data, an age for the human subject.  Vergun indicates that their work may be a promising approach for distinguishing disease states such as for autism.  However, Vergun is silent on the first age being a presymptomatic age under two years, the second age being two years or older, and the determination being “prior to a clinical diagnosis of the human subject as ASD-positive at a second age greater than the [presymptomatic] first age.”  Vergun also teaches a two-step feature selection using t-tests, which does not appear to use knowledge of known outcomes, in addition to a correlation filter, which does use knowledge of known outcomes.

Vergun et al., "Characterizing functional connectivity differences in aging adults using machine learning on resting state fMRI data," Frontiers in Computational Neuroscience, Volume 7, Article 38, pp. 1-20 (April 2013).

NPL by Pereira provides evidence and teaches that nominally significant is indicated by a p-value of less than 0.05.  Pereira also generally discusses selecting features within a feature space without using knowledge of the known outcomes for functional MRI.  However, Pereira is not specific to functional connectivity MRI data, autism spectrum disorder, or behavioral correlation.

Pereira et al. Machine learning classifiers and fMRI: a tutorial overview. NeuroImage, March 2009 [available online 21 November 2008, retrieved on 15 July 2020], Vol. 45, No. 1, pp. S199-S209.  Retrieved from the Internet: <URL: https://www.sciencedirect.com/ science/article/pii/S1053811908012263> <DOI: 10.1016/j.neuroimage.2008.11.007>.

The prior art currently made of record is considered pertinent to the reasons for allowance:
NPL by Neilson teaches determining, using a classification algorithm and a plurality of functional connections between brain locations in the fcMRI data, a neurobehavioral disorder diagnosis of ASD-positive for the human subject.  Neilson also teaches further using machine learning techniques to improve the classification algorithm (pg. 10, col. 1).  However, Neilson utilizes subjects from ages 6-64 and fails to teach the first age being a presymptomatic age under two years, the second age being two years or older, and the determination being “prior to a clinical diagnosis of the human subject as ASD-positive at a second age greater than the [presymptomatic] first age.”

Neilson, Jared A., et al. Multisite functional connectivity MRI classification of autism: ABIDE results [online]. Front. Hum. Neurosci., 25 September 2013 [retrieved on 26 March 2021], pp. 1-12. Retrieved from the Internet: <URL: https://www.frontiersin.org/ articles/10.3389/fnhum.2013.00599/full> <DOI: 10.3389/fnhum.2013.00599>.

Lange et al. (US 2011/0218253) teaches determining, using a trained machine learning classification algorithm (¶ 0145) and a plurality of connections between brain locations in diffusion tensor imaging data, a likelihood of a neurobehavioral disorder diagnosis of ASD-positive for the human subject (¶ 0143).  However, diffusion tensor imaging provides information about structural connectivity, and Lange fails to teach the brain imaging data being functional brain imaging data such as functional connectivity MRI data.  Lange is also silent on the determination being “prior to a clinical diagnosis of the human subject as ASD-positive at a second age greater than the [presymptomatic] first age.”

Martien et al. (US 2019/0209097) teaches early diagnosis of autism based on functional connectivity electroencephalogram (EEG) data within the first year of life (¶ 0039 ¶ 0142).  However, Martien is silent on using machine learning and fails to teach the brain imaging data being functional connectivity MRI data.  Additionally, outcome assessments were carried out at 20 and 30 months of age, rather than 24 months of age.

Grady et al. (US 2013/0231552) teaches determining, using a trained machine learning classification algorithm and a plurality of functional connections between brain locations in fcMRI data (rsFMRI), a neurobehavioral disorder diagnosis of ADHD-positive for the human subject (¶ 0042), wherein training the machine learning classification algorithm includes using known diagnostic outcomes associated with a training data set (¶ 0043-0044), wherein each of the functional connections is selected from functional connections within a feature space (¶ 0042 ¶ 0046).  However, Grady fails to teach the neurobehavioral disorder comprising autism spectrum disorder (ASD).  Additionally, Grady’s feature ranking method appears to use knowledge of known outcomes.


The prior art previously and currently made of record fail to disclose or make obvious determining, using a trained machine learning classification algorithm and a plurality of functional connections between brain locations in the fcMRI data associated with the first presymptomatic age under two years, a neurobehavioral diagnosis of ASD-positive for the human subject prior to a clinical diagnosis of the human subject as ASD-positive at a second age greater than the first presymptomatic age, wherein the second age is two years or older, and wherein each of the behaviorally-related functional connections is selected without using knowledge of the known diagnostic outcomes, as required by independent claim 1 and analogously by independent claims 10 and 21.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention such that the determination, using a machine learning classification algorithm trained based on behaviorally-related functional connections associated with a first presymptomatic age and selected without knowledge of known diagnostic outcomes, of a neurobehavioral disorder diagnosis of ASD-positive occurs at a time before a second age when the human subject is clinically (i.e. based on an expected onset of symptoms) diagnosed as ASD-positive, in conjunction with each and every limitation of the claim(s).  Furthermore, applicant has specific reason(s) for determining the ASD-positive diagnosis prior to a clinical diagnosis of the human subject as ASD-positive as claimed (instant PGPUB ¶ 0021-0022, “Given the known plasticity in brain and behavior during the first year 
Therefore, claim(s) 1, 3-6, 8, 11, 13-16, 18, and 21 overcome(s) previously and currently cited prior art and is/are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793